United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3692
                                    ___________

Linda Halvorson, on behalf of            *
Mark Halvorson,                          *
                                         *
             Appellant,                  *
                                         *
      v.                                 *   Appeal from the United States
                                         *   District Court for the
Larry G. Massanari, Acting               *   District of North Dakota.
Commissioner of Social Security,1        *
                                         *      [UNPUBLISHED]
             Appellee.                   *

                                    ___________

                          Submitted: June 7, 2001
                              Filed: June 12, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.




      1
       Larry G. Massanari has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
       On behalf of her late husband Mark, Linda Halvorson appeals the district
court’s2 decision affirming the Commissioner’s denial of disability insurance benefits.
We review that decision to determine whether it is supported by substantial evidence
on the record as a whole, including the new evidence submitted to the Appeals Council.
See Cunningham v. Apfel, 222 F.3d 496, 500 (8th Cir. 2000).

       Having carefully reviewed the record, we conclude that the administrative law
judge (ALJ) properly determined Mark’s residual functional capacity, see Anderson v.
Shalala, 51 F.3d 777, 779 (8th Cir. 1995); and properly evaluated his credibility, see
Haggard v. Apfel, 175 F.3d 591, 594 (8th Cir. 1999) (decision of ALJ who considers,
but for good cause expressly discredits, claimant’s subjective complaints will not be
disturbed). Further, we do not believe that the evidence concerning Mark’s demise was
material to determining whether he was disabled before his insured status expired. See
Bergmann v. Apfel, 207 F.3d 1065, 1069 (8th Cir. 2000) (material evidence is evidence
relating to claimant’s condition for time period for which benefits were denied).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      The Honorable Rodney S. Webb, Chief Judge, United States District Court for
the District of North Dakota, adopting the report and recommendations of the
Honorable Karen K. Klein, United States Magistrate Judge for the District of North
Dakota.
                                          -2-